DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 10, 11, 15, 16, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the following limitation is vague: “textifying data” [see claim 10 line 4]. The meaning of the phrase is not clear. The disclosure does not appear to define the limitation as claimed. Claim 11 is rejected based on dependency.

Regarding claims 5, 6, 15, and 16 the following limitation is vague: “voting” . The meaning of the term is vague and/or not clear.

Regarding claim 19, the following limitation is vague: “textifying” [see claim 19 line 4]. The meaning of the phrase is not clear. The disclosure does not appear to define the limitation as claimed. Claim 20 is rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perronnin et al. US Patent Application Publication No. 2011/0040711 A1 in view of  Zeise et al. US Patent Application Publication No. 2021/0089970 A1 and Bouchard et al. US Patent Application Publication No. 2016/0379128 A1.

Regarding claim 1, Perronnin et al. teaches the following:
A computer-implemented method of performing queries using Artificial Intelligence database (AIDB) embeddings, [note: Abstract, “A classifier training method and apparatus for training, a linear classifier trained by the method … applying a set of embedding functions”] the method comprising: 
generating a plurality of vector embeddings describing a training data from a database for training a machine learning model [note: Figure 2, (14) computer, (26) classifier training system,  (44) vector representation generator, (46) embedding function learning component, (30) classifier being trained ]; 
generating a test vector embedding from an unseen data comprising one or more rows of the database by using the plurality of vector embeddings [note: Figure 2, (44) vector representation generator; paragraph 0032 “using learned embedding function”; claim 23, “test sample vectors”; paragraph 0048 method includes image vectors and other types of vectors may be implemented ]; 
identifying one or more vectors from the plurality of vector embeddings describing the training data that are a closest match to the test vector embedding [note:   paragraphs 0030-0032 predict the test sample’s label(s)”, figure 1]; 
determining a task based upon the unseen data; and performing the determined task using the trained machine learning model [note: paragraph 0032 learned embedding functions ].
Although Perronnin et al. teach the invention as cited they do not explicitly use the term tasks; however, they do teach functions which is interpreted as having the same meaning. However, Zeise et al. further describes the machine learning model to perform a cognitive task [see: Abstract, “The machine learning model may be input to the prepared data in order to train, validate, test, and/or deploy the machine learning model to perform a cognitive task.”; paragraph 0062 various types of data including text or numeral]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward machine learning models that use vector embeddings. Zeise et al. further clarifies inherent operations of a machine learning model. 
Although Perronnin et l. and Zeise et al. teach the invention as cited, they do not explicitly teach unseen data; however, Bouchard et al. teach prediction data analytics perform predictions using unseen data [note: paragraph 0018, prediction data analytics perform predictions on unseen data]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward machine learning models that use vector embeddings. Bouchard et al. further describes the relationship between prediction models and test data or unused data.

Claim 2: The computer-implemented method of claim 1, wherein the training of the machine learning model is unsupervised, and the performing of the determined task comprises performing at least one of a row matching, a classification, or a semantic analysis using cognitive intelligence queries [note: Zeise et al., Abstract, “The machine learning model may be input to the prepared data in order to train, validate, test, and/or deploy the machine learning model to perform a cognitive task.”; paragraph 0011 variations may be implemented; and Bouchard et al. paragraphs 0018-0019, 0033 rows ].
Claim 3: The computer-implemented method of claim 2, wherein the determined task comprises a prediction task; and the method further comprises performing the prediction task using the trained machine learning model [note: Bouchard et al. paragraphs 0018-0019].
Claim 4: The computer-implemented method of claim 2, wherein performing the determined task comprises filling in missing values in the database [note: Perronnin et al., paragraph 0049, classifier component performs predictions]. 
Claim 9: The computer-implemented method of claim 2, wherein performing the identified task comprises a Cognitive Intelligence Query for unseen data [note: Zeise et al., Abstract, “The machine learning model may be input to the prepared data in order to train, validate, test, and/or deploy the machine learning model to perform a cognitive task.”].

The limitations of claims 12-14 and 18 parallel claim 1, 3, 4 and 9; therefore, they are rejected under the same rationale.

Claim 17: The computing device of claim 12, wherein the determined task comprises a row-matching operation [note: Zeise et al., Abstract, “The machine learning model may be input to the prepared data in order to train, validate, test, and/or deploy the machine learning model to perform a cognitive task.”; paragraph 0011 variations may be implemented; and Bouchard et al. paragraphs 0018-0019, 0033 rows ].

Claim 19: The computing device of claim 12, wherein the instructions cause the processor to perform additional acts comprising: textifying training data from the AIDB including generating data specific statistics; and training a machine learning model using the AIDB with the textified data [note: Zeise et al., figure 1; paragraph 0062 various types of data  ].
Claim 20: The computing device of claim 19, wherein the instructions cause the processor to perform an additional act comprising converting unseen data from the database to an AIDB recognizable format [note: Bouchard et al., paragraph 0018 unseen data ].

Regarding claim 10, Perronnin et al. teaches the following:
A computer-implemented method of performing queries using Artificial Intelligence database (AIDB) embeddings, [note: Abstract, “A classifier training method and apparatus for training, a linear classifier trained by the method … applying a set of embedding functions”] the method comprising: 
textifying data from a database including generating data specific statistics; training a model using the AIDB with the textified data [note: Figure 2 (44) vector representation generator ]; 
textifying an unseen data comprising one or more rows of the database; determining a prediction task based upon the textified unseen data; and selecting 
a method to perform the prediction task [note: Figure 1 flow chart step s120 predict labels for embedded vector representation with trained classifier(s) ].
Although Perronnin et al. teach the invention as cited they do not explicitly use the term tasks; however, they do teach functions which is interpreted as having the same meaning. However, Zeise et al. further describes the machine learning model to perform a cognitive task [see: Abstract, “The machine learning model may be input to the prepared data in order to train, validate, test, and/or deploy the machine learning model to perform a cognitive task.”; paragraph 0062 various types of data including text or numeral]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed toward machine learning models that use vector embeddings. Zeise et al. further clarifies inherent operations of a machine learning model. Although Perronnin et l. and Zeise et al. teach the invention as cited, they do not explicitly teach unseen data; however, Bouchard et al. teach prediction data analytics perform predictions using unseen data [note: paragraph 0018, prediction data analytics perform predictions on unseen data]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are all directed toward machine learning models that use vector embeddings. Bouchard et al. further describes the relationship between prediction models and test data or unused data.

Claim 11: The computer-implemented method of claim 10, further comprising: performing the prediction task; and providing an interpretability score [note: Bouchard et al., figure 1 (50) weights may be implemented as a form of scoring]; paragraph 0018 machine learning model prediction analysis].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169